This prosecution originated in the county court upon an affidavit of R. J. McDowell and the warrant issued thereon. She was charged with the offense of violating the prohibition laws of the state, specifically, that she did sell or have in her possession for the purpose of sale, spirituous, vinous, or malt liquors contrary to law. From a judgment of conviction in the county court, the defendant appealed to the circuit court, and was there tried by a jury, who returned a verdict of guilty against her. Judgment of conviction was duly pronounced and entered from which this appeal was taken.
Several special written charges were refused to defendant, and the record contains her motion for a new trial, which was likewise overruled.
There is no bill of exceptions in the transcript, this appeal being rested upon the record proper only. In the absence of a bill of exceptions, this court is without authority to consider the rulings of the court in refusing to defendant the several requested charges, and in overruling the motion for a new trial. The only question before the court, on appeal, is the regularity of the proceedings in the lower court as disclosed by the record. Upon examination, we find no error apparent on the record; therefore the judgment of conviction, from which this appeal was taken, must be, and is, affirmed.
Affirmed.